Citation Nr: 0739532	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently rated as 20 
percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, currently rated as 20 
percent disabling. 

4.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling. 

5.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from May 1962 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case was remanded by the Board in June 
2005 to schedule the veteran for another hearing before a 
Veterans Law Judge (VLJ) after the tape from a January 2004 
hearing before the VLJ was lost.  Accordingly, in October 
2005, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  The veteran testified before the undersigned at a 
videoconference hearing at the RO in December 2006.  The 
transcript is included in the record.  The Board remanded 
this matter in January 2006 for further development.  This 
matter is again before the Board. 


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran does 
not have type II diabetes mellitus.  

2.  Traumatic arthritis of the lumbosacral spine is not 
manifested by severe limitation of motion or muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in standing position.  Forward flexion of the 
thoracolumbar spine is to 50 degrees, extension to 20 
degrees, rotation to 35 degrees (bilaterally), and lateral 
flexion to 20 degrees (bilaterally), with pain at the end of 
motion and no incapacitating episodes. 

3.  Traumatic arthritis of the right shoulder is manifested 
by forward flexion to 70 degrees, abduction to 85 degrees, 
external rotation to 80 degrees and internal rotation to 45 
degrees; ankylosis of scapulohumeral articulation, malunion 
of the humerus, or recurrent dislocation of the humerus at 
the scapulohumeral joint are not presently shown.

4.  Traumatic arthritis of the left knee is manifested by 
limitation of motion reported as from 0 - 85 degrees. 

5.  The veteran has Level I hearing loss in both ears. 


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the lumbosacral spine are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).   

3.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the right shoulder are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007).

4.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).

5.  The criteria for an initial compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2006 and August 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection and increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Service Connection

The veteran is seeking service connection for type II 
diabetes mellitus, to include as a result of exposure to 
herbicides.  When seeking VA disability compensation, a 
veteran generally seeks to establish that a current 
disability results from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under specified circumstances, presumptive service connection 
may be granted for certain diseases associated with herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) (2007).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diseases, including diabetes 
mellitus, shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In this case, the competent medical evidence shows no current 
type II diabetes mellitus.  VA examination reports dated in 
August 2002 and September 2006 specifically found that 
diabetes was not shown on clinical testing.  The September 
2006 report revealed that VA laboratory studies in June 2006 
were reviewed and revealed normal blood sugar, renal function 
and hemoglobin.  The veteran was not on a restricted diet and 
there was no restriction of activities for his nonexistent 
diabetes.  He was not receiving any diabetic care, and denied 
anal pruritus, loss of strength, visual, vascular, 
neurologic, bladder, or bowel problems.  The diagnosis was 
"[n]o disease evidence of diabetes was noted."  Lab results 
from September 2006 were also normal.  No change in diagnosis 
was noted.  No competent medical evidence of record 
contradicts the above findings.  

Exposure to herbicide agents in service is not material to 
this issue.  As noted above, service connection cannot be 
granted without a clear diagnosable condition.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Here, type II diabetes mellitus is not 
shown in the medical evidence.

Based upon the above, a clear preponderance of the evidence 
is against entitlement to service connection for type II 
diabetes mellitus and the benefit of the doubt doctrine is 
not applicable; the claim is denied.  See 38 U.S.C.A. § 
5107(b).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.71a (2007).  
Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994). Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  When the appeal ensues from the veteran's 
disagreement with the rating assigned in connection with the 
original grant of service connection (bilateral hearing 
loss), the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2007).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

Traumatic Arthritis of the Lumbosacral Spine

The veteran is claiming entitlement to an increased rating 
for traumatic arthritis of the lumbosacral spine, currently 
rated as 20 percent disabling.  During the pendency of the 
veteran's appeal, the schedule for rating disabilities of the 
spine was revised twice, effective September 23, 2002; and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that 


regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  The VA can apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5242 (arthritis of the lumbosacral spine) and 5243 
(intervertebral disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

The veteran's traumatic arthritis of the lumbosacral spine  
in this case has been rated as 20 percent disabling under 
Diagnostic Codes 5292-5242.  38 C.F.R. § 4.71a, DC 5292 
(2002); 38 C.F.R. § 4.71a, DC 5242 (2007).   

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra 
(Diagnostic Code 5285), complete bony fixation of the spine 
(Diagnostic Code 5286), or ankylosis of the lumbar spine 
(Diagnostic Code 5289).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

Under the old schedular criteria of Diagnostic Code 5292, a 
higher rating of 40 percent was not warranted unless there 
was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  VA examination dated in August 2002 
noted that the veteran complained of constant lower back pain 
with varying intensity.  No radiating lower extremity pain, 
right or left.  Left leg tingled almost daily.  Physical 
examination revealed range of motion of the veteran's lumbar 
spine as follows: forward flexion to 70 degrees, extension to 
20 degrees, and lateral bend to both sides to 10 degrees.  
Complaints of pain were noted at the terminal degrees of 
motion.  

Based upon the ranges of motion recorded on the August 2002 
VA examination report, the Board concludes that the veteran's 
motion was not more than moderately limited.  Forward flexion 
was only slightly limited, and the remaining motion tested 
was not more than moderately limited, even after 
consideration of pain.  As severe limitation of motion is not 
shown, a rating in excess of 20 percent under Diagnostic Code 
5292 is not warranted.  38 C.F.R. § 4.71a.  

In evaluating the claim under DC 5293, the code pertaining to 
IDS, the Board notes that there is no clinical evidence 
demonstrating that the veteran had severe IDS.  The August 
2002 VA examination report failed to reveal any clinical 
findings of IDS.  Examination revealed tenderness to 
palpation, left lower thoracic plus lumbar paralumbar 
muscles, negative on the right.  No muscle spasm noted.  Deep 
tendon reflexes patellar 2+ bilateral.  Percussion testing 
was done with only very slight tapping, because the veteran 
stated otherwise it would hurt too much.  Seated straight leg 
raising was negative bilaterally.  Manual muscle strength was 
5/5 on the right quadriceps and 4/5 on the left.  As such, a 
rating in excess of 20 percent under Diagnostic Code 5293 is 
not warranted.  38 C.F.R. § 4.71a.  

In evaluating the claim under Diagnostic Code 5295, the code 
pertaining to lumbosacral strain, VA examination in August 
2002 revealed no muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.  38 C.F.R. § 4.71a. 

On October 2006 VA examination, range of motion of the 
thoracolumbar spine was forward flexion to 50 degrees, 
extension to 20 degrees, lateral bending to 20 degrees both 
left and right, and rotation to 35 degrees both left and 
right.  Pain was noted at the extreme of motion.  No change 
with repeat flexion.  The veteran's motion was not more than 
moderately limited; there was no muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in standing position; and he did not exhibit symptoms of 
severe IDS.  Moreover, a rating in excess of 20 percent under 
the new rating criteria is not warranted based upon 
limitation of motion, even when Deluca factors are 
considered.  38 C.F.R. §§ 4.40, 4.45.  

On October 2006 VA examination, the veteran complained of 
daily lower back pain that increases with activity.  Pain 
radiated the back of left lower extremity with numbness in 
the lateral three toes.  He was treated with codeine the 
prior 12 months.  Examination revealed tenderness of the 
lumbar spine to palpation right and left paralumbar muscles 
without muscle spasm.  Electromagnetic graph dated in October 
2006 ruled out sciatica.  X-ray findings and CT scan findings 
of the lumbar spine from March 2005 also failed to reveal any 
neurological impairment.  Based upon the above, a separate 
rating is not warranted due to any associated neurological 
impairment.   

The October 2006 VA examination report revealed that the 
veteran denied having incapacitating episodes in the last 12 
months for his spine.  Thus, a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 is not warranted.  

In sum, limitation of forward flexion was to 50 degrees on 
repetitive use, with pain noted at extreme of motion.  There 
were no neurological abnormalities found on clinical 
evaluation to warrant a separate evaluation and no 
incapacitating episodes were noted.  The veteran did not 
exhibit more than moderate limitation of motion, more than 
moderate IDS, or severe lumbosacral strain.  

In short, the preponderance of the evidence is against a 
rating in excess of 20 percent for traumatic arthritis of the 
lumbosacral spine.  The "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Traumatic Arthritis of the Right Shoulder

The traumatic arthritis of the right shoulder is currently 
rated as 20 percent disabling under Diagnostic Code 5201.  
The record notes that the veteran is right-hand dominant.  
The right shoulder (dominant), Diagnostic Code 5201 provides 
for a 20 percent rating for limitation of motion at shoulder 
level, a 30 percent rating for limitation midway between side 
and shoulder level, and a 40 percent rating for limitation to 
25 degrees from the side.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

VA examination report dated August 2002 noted that the 
veteran complained of daily aches with slightly diminished 
motion.  Ranges of motion in degrees were: flexion to 70; 
extension to 35; abduction to 85; internal rotation to 45; 
extension rotation to 80; and complaints of pain on terminal 
degrees of motion.  

VA examination report dated October 2006 indicated that the 
right shoulder hurt daily with no flare-ups, but the pain 
increased with using tools such as a screwdriver.  Range of 
motion for active and passive flexion was to 115 degrees, 
extension to 45 degrees, abduction to 75 degrees, internal 
rotation to 75 degrees, and external rotation to 60 degrees.  
Complaints of pain at terminal degrees with no change on 
complete flexion.  

Based upon these findings, a rating in excess of 20 percent 
is not warranted under Diagnostic Code 5201 for traumatic 
arthritis of the right shoulder.  Neither the August 2002 or 
October 2006 VA examination reports showed limitation of 
motion to midway between the side and shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

The right shoulder exhibited tenderness over the right 
coracoid.  However, ankylosis of scapulohumeral articulation, 
malunion of the humerus, or recurrent dislocation of the 
humerus at the scapulohumeral joint is not present.  Thus, a 
higher rating is not warranted under other applicable 
diagnostic criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2007).

Traumatic Arthritis of the Left Knee

VA's Office of General Counsel (General Counsel) has 
determined that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The General Counsel 
thereafter concluded that for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007). VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

The range of motion of the left knee has been reported as 0 
to 105 degrees on the August 2002 VA examination and 0 to 85 
degrees on the October 2006 VA examination.  Complaints of 
pain were noted at terminal flexion with no repeat flexion.  
On review, there is evidence of some limitation of motion of 
the left knee, but the findings do not meet the criteria for 
a 20 percent evaluation under either Diagnostic Codes 5260 or 
5261.

As for a separate compensable rating under Diagnostic Codes 
5257 for recurrent subluxation or lateral instability, the 
Board notes that the following ratings are assignable for 
recurrent subluxation or lateral instability of the knee: 30 
percent for severe, 20 percent for moderate, and 10 percent 
for slight.  

Here, the Board notes that the preponderance of the evidence 
of record indicates that the veteran does not currently have 
any instability of the right knee, such that a rating would 
be warranted under this code.  VA examination findings in 
August 2002 indicated that cruciate and collateral ligaments 
were stable.  McMurray test revealed complaints of some pain 
antral medially. VA examination findings in October 2006 also 
noted tenderness to palpation anterolaterally.  Cruciate and 
collateral ligaments were stable.  

Based upon the above, the Board finds that the preponderance 
of the evidence is against a grant of increased rating for 
the veteran's traumatic arthritis of the left knee.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Bilateral Hearing Loss

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a noncompensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On the authorized audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
50
65
LEFT
25
35
65
65

The average pure tone threshold for the right ear was 40 and 
the average pure tone threshold for the left ear was 48.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

On the authorized audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
60
65
LEFT
25
30
70
75

The average pure tone threshold for the right ear was 41 and 
the average pure tone threshold for the left ear was 50.  
Speech audiometry revealed speech recognition ability of 96 
percent bilaterally. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92-100, the resulting numeric 
designation for the right ear is I.  When the column for 
average pure tone decibel loss falling between 50-57 is 
intersected with the line for 92-100 percent discrimination, 
the resulting designation is I for the left ear.  Table VII 
must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code.  With a 
numeric designation of I for the right ear and I for the left 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85(h).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).

Extraschedular

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to his 
disability.  38 C.F.R. § 3.321.  The facts of this case do 
not demonstrate marked interference with employment.  The 
veteran is not currently employed subsequent to a general 
layoff in 2001 from his last employer; however, there is no 
objective evidence that he is underemployed due to the above 
service-connected disabilities.  There is no showing that any 
of the service-connected disabilities required frequent 
hospitalizations or other extraordinary medical care.  
Consequently, referral for extraschedular consideration is 
not suggested by the record. 




ORDER

Service connection for type II diabetes mellitus is denied. 

An increased rating for traumatic arthritis of the 
lumbosacral spine, currently rated as 20 percent disabling, 
is denied. 

An increased rating for traumatic arthritis of the right 
shoulder, currently rated as 20 percent disabling, is denied. 

An increased rating for traumatic arthritis of the left knee, 
currently rated as 10 percent disabling, is denied. 

A compensable initial rating for bilateral hearing loss is 
denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


